           Case 1:18-cv-10225-MLW Document 342 Filed 08/08/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )         No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KEVIN K. McALEENAN, et al.,              )
                                         )
                Defendants-Respondents.  )
                                         )

             STATUS UPDATE IN RESPONSE TO AUGUST 7, 2019 ORDER
           AND MOTION FOR EXTENSION OF TIME TO MEET AND CONFER

       On August 2, 2019, and August 7, 2019, this Court ordered the parties to meet and confer

and report regarding any agreement they have reached concerning: (a) changes ICE Boston will

make to the Notice to Alien of File Custody Review (“Notice”) provided to individauls in custody

and related issues; (b) the result of ICE Boston’s custody review of the individual who is the

subject of the August 2, 2019 declaration, based on ICE Boston’s review of the information filed

by that individual’s spouse in connection with the custody; and (c) what, if anything, ICE Boston

intends to do concerning the individuals in custody identified in Respondents’ July 12, 2019,

detention report. ECF No. 338; Transcript of August 2, 2019 Hearing.

       The parties have started to meet and confer on these issues, and expect to continue to do so

over the next week. Accordingly, the parties respectfully request an extension of time to meet and

confer and to report to the Court by August 14, 2019. In the meantime, the parties report as

follows:
        Case 1:18-cv-10225-MLW Document 342 Filed 08/08/19 Page 2 of 4



   a. ICE Boston is in the process of updating the language of the Notice of Alien of File Custody

       Review utilized by ICE Boston(“Notice”) to address the concerns raised by Petitioners in

       their motion for order to show cause. See generally ECF No. 305. The parties intend to

       meet and confer next week regarding changes to the Notice in order to resolve or narrow

       the issues raised by Petitioners’ motion.

   b. ICE Boston reviewed documents submitted by the subject of the August 2, 2019

       declaration (ECF No. 327) and released this individual on August 6, 2019 pursuant to an

       Order of Supervision as authorized by 8 U.S.C. § 1231(a)(3) and 8 C.F.R. § 241.5(a),

       requiring that he report in person to ICE on August 13, 2019. His Release Notification

       informs him that “ICE has determined that [he] may be released while [his] removal is

       stayed by the court.” Petitioners have requested clarification about the terms of his release.

   c. The parties have not yet reached an agreement regarding the remaining individuals in

       custody but will confer in an attempt to resolve or narrow the issues presented in

       Petitioners’ motion.

   d. If the parties are unable to resolve the issues raised by Petitioners’ motion (ECF No. 305),

       the parties propose the following briefing schedule:

              1. Petitioners’ Reply: August 16, 2019;

              2. Respondents’ Surreply: August 23, 2019.

Respectfully submitted,

 JOSEPH H. HUNT                                        /s/ Shirley Cantin
 Assistant Attorney General                            Kevin S. Prussia (BBO # 666813)
                                                       Michaela P. Sewall (BBO # 683182)
 WILLIAM C. PEACHEY                                    Shirley X. Li Cantin (BBO # 675377)
 Director                                              Stephen Provazza (BBO # 691159)
                                                       Colleen M. McCullough (BBO # 696455)
 ELIANIS N. PEREZ                                      Matthew W. Costello (BBO # 696384)
 Assistant Director

                                                   2
       Case 1:18-cv-10225-MLW Document 342 Filed 08/08/19 Page 3 of 4




/s/ William H. Weiland                     WILMER CUTLER PICKERING
WILLIAM H. WEILAND                           HALE AND DORR LLP
(BBO #661433)                              60 State Street
Trial Attorney                             Boston, MA 02109
United States Department of Justice,       Telephone: (617) 526-6000
Civil Division                             Facsimile: (617) 526-5000
Office of Immigration Litigation           kevin.prussia@wilmerhale.com
District Court Section                     michaela.sewall@wilmerhale.com
P.O. Box 868, Ben Franklin Station         shirley.cantin@wilmerhale.com
Washington, DC 20044                       stephen.provazza@wilmerhale.com
(202) 305-0770                             colleen.mccullough@wilmerhale.com
(202) 305-7000 (facsimile)                 matthew.costello@wilmerhale.com
william.h.weiland@usdoj.gov
                                           Matthew R. Segal (BBO # 654489)
Counsel for Respondents                    Adriana Lafaille (BBO # 680210)
                                           AMERICAN CIVIL LIBERTIES UNION
                                           FOUNDATION OF MASSACHUSETTS,
                                           INC.
                                           211 Congress Street
                                           Boston, MA 02110
                                           (617) 482-3170

                                           Kathleen M. Gillespie (BBO # 661315)
                                           Attorney at Law
                                           6 White Pine Lane
                                           Lexington, MA 02421
                                           (339) 970-9283

                                           Counsel for Petitioners




                                       3
        Case 1:18-cv-10225-MLW Document 342 Filed 08/08/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I, William H. Weiland, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ William H. Weiland
                                                     WILLIAM H. WEILAND
Dated: August 8, 2019                                Trial Attorney




                                                 4
